The Chancellor.
A regular order to take the bill as confessed, will not be set aside upon a simple affidavit of merits, though an excuse is given for the default. In such cases, the defendant must either produce the sworn answer which he proposes to put in, so that the court may see that he has merits, or must, in his petition or affidavit, state the nature of his defence, and his belief in the truth of the matters constituting such defence, so far, at least, as to enable the court to see that in justice, will probably be done if the order to take the bill as confessed, is permitted to stand. Hunt vs. Wallis, 6 Paige, 371; Lansing vs. McPherson, 3 Johns. Ch. R., 424.
The defendant may have twenty days to exhibit his answer, under the circumstances of this case.
The answer having been exhibited within the twenty days, the chancellor opened the default, and permitted the same to be filed, on payment of costs.